            Case 2:19-cr-00141-cr Document 14 Filed 10/16/19 Page 1 of 2




                              UNITED STATES DISTRICT COURT
                                        FOR THE
                                  DISTRICT OF VERMONT


UNITED STATES OF AMERICA,                              )
     Plaintiff,                                        )
                                                       )
       v.                                              )       Docket No. 2:19-CR-141-2
                                                       )
JEFFREY BARBER,                                        )
     Defendant.                                        )

                                  MOTION FOR DETENTION

       NOW COMES the United States of America, by and through its attorney, Christina E.

Nolan, United States Attorney for the District of Vermont, and moves for pretrial detention of

the above-named defendant pursuant to 18 U.S.C. § 3142(e) and (f).

       1. Eligibility for Detention. This defendant is eligible for detention because the case

involves acquisition and possession of firearms over a two-day period in the Spring of 2019. See

18 U.S.C. § 3142(f)(1)(E). Additionally, Barber, who has no apparent ties to Vermont, may pose

a risk of flight and, given his apparent access to firearms, could pose a risk of threats to

witnesses. 18 U.S.C. § 3142(f)(2).

       2. Reason For Detention. The Court should detain the defendant because there are no

conditions of release which will reasonably assure the defendant's appearance as required and the

safety of the community. As stated above, Barber has no apparent ties to Vermont. The

government will rely on information in the Pretrial Services Report to identify any stable

residences in New York. Additionally, as alleged in the indictment, Barber was involved in the

acquisition of a number of firearms through straw purchases in Vermont over a two day period in

the spring of 2019. His access to firearms that are not registered to him raises a risk of danger to

the community.
            Case 2:19-cr-00141-cr Document 14 Filed 10/16/19 Page 2 of 2




       3. Rebuttable Presumption. The United States will not invoke the rebuttable

presumption against defendant under § 3142(e).

       4. Time For Detention Hearing. The United States requests the court conduct the

detention hearing at first appearance, or as soon as a Pretrial Services Investigative Report can be

prepared.

                  Dated at Burlington, Vermont, this 16th day of October, 2019.


                                                     CHRISTINA E. NOLAN
                                                     United States Attorney


                                              By:    /s/ Eugenia A.P. Cowles
                                                     EUGENIA A.P. COWLES
                                                     Chief, Criminal Division
                                                     U.S. Attorney=s Office
                                                     P.O. Box 570
                                                     Burlington, VT 05402
                                                     (802) 951-6725
                                                     Eugenia.Cowles@usdoj.gov




                                                 2
